Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
              This Office Action is in response to the papers filed on 07 July 2022.

                                                 APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 21-30; drawn to a method for preparing a stable bioactive substance) in the reply filed on 07 July 2022 is acknowledged. Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

                                        CLAIMS UNDER EXAMINATION                                             
          Claims 1-36 are pending. Claims 21-30 have been examined on their merits.

                                                PRIORITY
Provisional Application 61/779449, filed on 13 March 2013, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites a step of “removing a solute from the bioactive solution prior to adsorbing…”. Claim 21, from which claim 23 depends, recites a solute selected from the group consisting of a sugar and an inorganic salt. It is unclear whether the solute recited in claim 23 refers to the solutes identified in claim 21, or a different solute that is not a sugar or an inorganic salt. The metes and bounds of the claim are unclear. Appropriate correction is required. For the purposes of examination, any solute is interpreted to read on claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 21-23, 25-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harel et al. (Dry Storage Stabilizing Composition For Biological Materials. US2012/0039956. 16 February 2012) in view of Banerjee et al. (Gel-Shell Beads With Adsorbed Bound Molecules. Patent 7582488 2009), Butun et al. (One-step fabrication of biocompatible carboxymethyl cellulose polymeric particles for drug delivery systems. Carbohydrate Polymers 86 (2011) 636– 643) and Bayer Material Science (Sodium Carboxymethyl Cellulose. 05 April 2005, pages 1-7) as evidenced by Oxford Lexico Dictionary (definition: powder).
Harel teaches compositions and drying methods for preserving sensitive “bioactive” materials (Abstract). Said compositions are identified as being “dried and stable” ([0023]). Therefore Harel is interpreted to prepare a stable bioactive substance comprising a bioactive material. The biological (hence, bioactive) materials which are preserved include peptides, proteins, hormones, nucleic acids, antibodies, drug vaccines, yeast, bacteria, viruses and cell suspensions as bioactive materials ([0012]). Further, Harel teaches ([0049]):

A wide range of biological materials can be used with the inventive composition to form the aqueous preservation medium of the present invention. This preservation medium can then be subjected to the drying processes of the present invention to make a stable dry powder of biological material. These biological materials, include, without limitation: enzymes, such as pancreatic enzymes, lipases, amylases, protease, phitase, lactate dehydrogenase; proteins such as insulin; vaccines; viruses, such as adenovirus; cells, including prokaryotic cells (including bacteria) and eukaroytic cells, other biological materials, including drugs, nucleic acids, and lipid vesicles.

The composition includes a carbohydrate mixture of di-, oligo- and polysaccharides ([0013]). Harel teaches ([0015]):
Examples of a suitable polysaccharide, include but is not limited to, cellulose acetate phthalate (CAP), carboxymethyl cellulose, pectin, sodium alginate, salts of alginic acid, hydroxyl propylmethyl cellulose (HPMC), methyl cellulose, carrageenan, gellan gum, guar gum, gum acacia, Xanthan gum, locust bean gum, chitosan and chitosan derivatives, collagen, polyglycolic acid, starches and modified starches….and maltodextrin.

The Examiner notes carrageen, maltodextrin, aligning acid, carboxymethylcellulose, locust bean gum and xanthan gum are identified in the instant specification as being “water soluble polysaccharides” (see [0025] of PG Pub).

Examiner notes Harel teaches ([0053]):
The preferred polysaccharides, particularly for live organisms, are water soluble gums, because of their distinctive characteristic to form viscous gel at mild temperatures. Gums at certain concentration were also found to effectively stabilize the formulation structure under vacuum, by providing appropriate viscosity and density to the formulation and allowing an effective drying of the formulation during the primary liquid drying step at a particular viscosity. Certain gums can also form hydrogel by cross-linking with divalent or multivalent cations (e.g., alginates, pectins, chitosan) or by temperature or pH changes (e.g., gelatins, CMC, CAP gellan gum). Hydrogeled solutions would prevent problems associated with vacuum drying of unfrozen solutions.


Examiner notes that while Harel teaches the water soluble gums form gel at mild temperatures, the art does not teach they are in a gelled state. Further, while certain gums form hydrogel by crosslinking (e.g., alginates, pectins, chitosan) or by temperature or pH changes (e.g., gelatins, CMC, CAP gellan gum), the art does not teach all of the disclosed polysaccharides naturally exist in a gelled state. Gellation occurs by treatment with the recited conditions. Therefore they are interpreted to read on “non-gelling” as recited in claim 21. In Example 1, Harel discloses a carbohydrate mixture is formed using carbohydrates (including sodium alginate, hence a polysaccharide) in “dry form” ([0077]). Therefore Harel uses dry polysaccharides that are not gelled. 

Harel teaches the following ([0020]):
“the preferred mixing process of the biological material and the composition is by adding the total dry composition mixture in a concentrate culture of media solution containing biological material. The weight mass of the biological material in the culture media is typically between 5% and 30% w/v, preferably between 10% and 20%.The added weight mass of the composition mixture in the culture media is typically between about 10% and 60%, more preferably between about 20% and 40%. 

As recited above, the art teaches the dry composition mixture is added to a solution containing biological (hence, bioactive) material. Examiner notes Harel teaches the composition mixture is a mixture comprising polysaccharides ([0068]). The biological material is not in said “composition mixture”. Therefore the composition mixture added to the solution (section [0020]; supra) is interpreted to comprise polysaccharides. Further, a “solution containing biological material” reads on a “bioactive solution comprising a bioactive material”. Harel teaches a dry form of bioactive material can be formulated into a solution ([0065]). Therefore the art prepares a solution containing the bioactive material. 

A solution comprising 5% to 30%, preferably 10-20%, biological material in solution and 10-60%, preferably 20-40%, polysaccharide composition mixture (supra) includes a concentration range of 20% biological material in solution and 20% polysaccharide (hence, 1:1). Examiner notes the claimed concentrations would overlap with those which are claimed. Harel teaches, in a variation of the present invention, the total amount of the carbohydrates mixture in the formulation is adjusted to achieve a desired formulation viscosity and density that allowed an efficient drying while avoiding rubbery formation or excessive foaming that may occurs during the drying step ([0020]). The art teaches the amount of polysaccharide can be adjusted to achieve the desired viscosity and density ([0020]).

Example 1 teaches mixing trehalose, inulin and sodium alginate (hence, a polysaccharide) in dry form to form a mixture ([0077]). Examiner notes Example 4 discloses a mixture comprising these dry carbohydrates produces a “powder” ([0087]). As evidenced by Oxford Lexico Dictionary, a powder is defined as fine, dry particles. Therefore the art teaches the use of polysaccharide particles. 

Harel teaches mixing suspensions “until all components are fully dispersed or dissolved and uniform slurry is obtained” ([0065]). Examiner notes Harel teaches mixing can occur for 20 minutes ([0090]). This is interpreted to read on continuous mixing. It is of note the instant specification discloses wet powders are obtained by mixing. Because the art teaches continuous mixing, it would be interpreted to form wet, still flowable powders as recited in the claims. As recited above, Harel teaches a “drying step”. Because the must be dried, the materials must still be wet before drying occurs.

Claim 21 recites a bioactive solution comprising bioactive material and solutes. The bioactive solution has a solute concentration of less than 5%. The claim recites the solutes are a small molecule selected from the group consisting of an inorganic salt and a sugar. This is interpreted to mean either an inorganic salt or a sugar is less than 5% of the bioactive solution. Harel does not explicitly teach this limitation.

While Harel teaches particles that comprise water soluble polysaccharides, the art does not teach a particle that comprises at least 90% polysaccharide. 

Banjeree et al. disclose gel coated beads which are capable of adsorbing or absorbing proteins and other molecules onto or into the gel coating (Abstract; column 2, lines 25-30). The art identifies the bead as “core-shell particles” (column 2, line 41). Therefore the art teaches particles. The art teaches any polymer can be used to provide the core polymer particles (column 5, lines 35-36). The art identifies naturally occurring polymers, such as cellulose, as a polymer which can be used (column 6, line 22). It is of note the Instant Specification identifies cellulose as a polysaccharide ([0009]). Examiner notes that while the art teaches a gel coating, the core is a polysaccharide particle. The art teaches following gel-shell bead synthesis, the biomolecule of interest is placed in contact with acid beads. The art teaches the bead is contacted with a solution containing said biomolecule (column 7, lines 13-16). Banjeree discloses adsorption of protein to beads under low and high salt concentration (see last paragraph of column 9). The art teaches proteins are coupled to beads in PBS buffers with different salt concentrations: regular PBS (0.1M Sodium Phosphate: 0.15M Sodium Chloride): 1-10 diluted PBS (10 mM Sodium Phosphate: 15 mM Sodium Chloride) and 1-50 diluted PBS (see Example 7 at last paragraph of column 12). Examiner interprets Sodium chloride to be an inorganic salt. The art teaches the beads coupled using low-salt buffers had significantly higher antibody reactivity compared to the beads coupled at regular PBS, indicating the passive adsorption is more favorable in low ionic strength environment.


Examiner notes Harel teaches carboxymethyl cellulose may be used as a soluble polysaccharide (supra). Butun et al. disclose carboxymethyl cellulose is a water-soluble polysaccharide (page 635, first paragraph). Butun teaches it is prepared as a particle (page 637, left column, 2.2 Synthesis of CMC particles). Butun teaches said polysaccharide particles can be used for drug loading (page 639, left column, last paragraph). A drug is interpreted to be a bioactive material.

Bayer discloses a “highly purified sodium carboxymethylcellulose” (CMC page 1, first sentence of Background). Because of its high degree of purity, it is ideal for a wide range of applications, including foodstuffs, cosmetics and pharmaceuticals (page 2, first sentence, also first sentence of Applications; page 3, second paragraph). The art teaches a CMC that is 99.5% pure. The art teaches it is composed of granules (see page 3, middle of page, also first bullet point of last section).

It would have been obvious to combine the teachings of Harel and Banjeree by using less than 5% NaCl (hence, an inorganic salt) to prepare a biomolecule solution. One would have been motivated to do so since Harel teaches a method of preparing a particle comprising a biomolecule and Banjeree teaches preparing a particle comprising a biomolecule by using a solution containing inorganic solutes. Banjeree teaches doing so to adsorb the biomolecule to the particle. As set forth above, Banjeree teaches sodium chloride (hence, an inorganic salt). The art teaches using PBS contacting 0.15M Sodium Chloride, 0.15 mM Sodium Chloride or 1-50 diluted PBS. While the art does not explicitly teach a 1-50 diluted PBS contains less than 5% NaCl, it would have been obvious to optimize the amount of NaCl present to provide a low salt environment as taught by Banjeree. One would have been motivated to do so since Banjeree teaches particles coupled using low-salt buffers had significantly higher protein reactivity compared to the beads coupled at regular PBS, indicating the passive adsorption is more favorable in low ionic strength environment. The skilled artisan would optimize the amount of salt to achieve the most favorable, low ionic environment. One would have had a reasonable expectation of success since Banjeree teaches a low salt environment can successfully be used to adsorb a protein to a particle. One would have expected similar results since Harel and Banjeree are both directed to particles comprising proteins.


It would have been obvious to combine the teachings of Harel and Butun by using water soluble polysaccharide particles comprising at least 90% polysaccharide. One would have been motivated to do so since Harel teaches the use of water soluble polysaccharides and Butun teaches water soluble polysaccharides (i.e. carboxymethyl cellulose) can be prepared as particles. Further, Butun teaches the particles can comprise only polysaccharide as the only saccharide. One would have had a reasonable expectation of success since Butun teaches a water soluble polysaccharide can be prepared in this way and can be used to prepare a bioactive substance. One would have expected similar results since both references are directed to water-soluble polysaccharides which are loaded with a bioactive material. While Butun is silent regarding the final concentration of polysaccharide in the particles, a particle comprising at least 90% carboxymethyl cellulose (hence, polysaccharide) would have been obvious. As disclosed by Bayer, these are identifies as “high purity” particles. Bayer teaches high purity makes carboxymethyl cellulose particles suitable for pharmaceutical use. The skilled artisan would want to use a high purity particle since Bayer teaches they are suitable for pharmaceutical use. Further motivation to optimize the amount of polysaccharide is provided by Harel. As recited above, Harel teaches the total amount of the carbohydrates mixture in the formulation is adjusted to achieve a desired formulation viscosity and density. Therefore one could adjust the formulation to obtain the desired properties. One would have expected similar results since each reference uses a polysaccharide in a pharmaceutical application.

The claimed ratio of bioactive to polysaccharide particles is rendered obvious as set forth above. Therefore, Examiner asserts the claimed concentration is prima facie obvious. Further, the following is noted from the MPEP:

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 21 is rendered obvious as claimed (claim 21).

As recited above, Harel teaches a solution of bioactive material can be prepared prior to addition of polysaccharides. Therefore claim 22 is included in this rejection (claim 22).

Harel teaches the preferred mixing process of the biological material and the composition is by adding the total dry composition mixture in a concentrated culture or media solution containing biological material ([0020]). The art teaches the bioactive material, such as cultured virus or bacterium, can be concentrated and separated from the culture media by centrifugation or filtration before re-suspension into the formulation ([0065]). Claim 23 recites removing a solute from the bioactive solution prior to adsorbing the bioactive solution into the polysaccharides. Reducing any amount of any solute is interpreted to read on removing a solute, from the bioactive solution. Filtration is the separation of components. Because the art teaches filtration, it is Examiner’s position a solute would be removed. Therefore claim 23 is included in this rejection (claim 23).

As recited above, the art teaches biological materials include peptides, vaccines (hence, drugs) and enzymes. Therefore claim 25 is included in this rejection (claim 25).

As recited above, the art teaches water soluble polysaccharides including carrageenan (a gum), alginic acid, locust bean gum (a gum), CMC (carboxymethyl cellulose; a gum) and xanthan gum (a gum). Therefore claim 26 is included in this rejection (claim 26).

As recited above, the art teaches water soluble polysaccharides including carrageenan, alginic acid, locust bean gum, CMC (carboxymethyl cellulose) and xanthan gum. Therefore claim 27 is included in this rejection (claim 27).

As recited above, Harel teaches 5% to 30%, preferably 10-20%, biological material and 10-60%, preferably 20-40%, polysaccharide composition. Therefore claim 28 is rendered obvious as claimed (claim 28).

As set forth above, Harel teaches the use of preferably 10-20% biological material and preferably 20-40%, polysaccharide composition. Examiner notes 1) 10% biological material and 20% polysaccharide composition and 2) 20% biological material and 40% polysaccharide composition reads on a ratio of 0.5:1. Therefore the claimed ratio is rendered obvious by Harel. Claim 30 is included in this rejection (claim 30).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harel, Banjeree, Butun and Bayer as applied to claim 21 above, and further in view of Kawamura et al. (Pharmaceutical Formulation Comprising Carrier Beads Coated With A Layer of Valaciclovir. WO 01/82905 A1 2001) as evidenced by Dictionary.com.

Claim 21 is rejected as recited above. The teachings of Harel are reiterated. Further, Harel teaches the dried and stable composition can be administered to an animal including man as a reconstituted liquid ([0023]). 

While Harel teaches particles are produced, the art des not teach adding an immiscible organic liquid to form a pourable suspension.

Harel does not teach coating with wax.

Kawamura et al. disclose carrier beads (hence, particles) coated with one or more layers of pharmaceutically active substances, wherein at least one layer comprises valaciclovir (a drug; a bioactive material) (See Abstract; Example 1). The art teaches beads may comprise cellulose, carried beads made from sucrose, lactose, starch or microcrystalline cellulose (page 3, lines 21-22). Examiner notes cellulose would encompass all materials comprising cellulose. As evidenced by Dictionary.com, a polysaccharide is defined as a class of polysaccharides, such as starch, inulin or cellulose. Therefore the starch taught by Kawamura is also a type of polysaccharide.
Kawamura teaches the disclosed beads may be incorporated in an oil and water suspension, and teaches doing so for oral administration (See page 10, lines 20-21). Kawamura teaches a mask coat layer comprising a polymer may be applied to the drug coated beads (See page 4, lines 15-16).

It would have been obvious to combine the teachings of Harel and Kawamura by adding an immiscible organic liquid to the bioactive particles recited above. One would have been motivated to do so because Kawamura teaches bioactive particles can be added to an oil and water suspension. Kawamura teaches this specific formulation is used for direct oral administration. One would do so when administering the particles taught by Harel. One would have had a reasonable expectation of success since Kawamura teaches particles loaded with bioactive materials can be added to an immiscible liquid. One would have expected similar results since Harel and Kawamura are directed to particles loaded with bioactive materials which may be administered. Further, one would have expected similar results since Harel uses loaded particles comprising polysaccharide particles including starches and cellulose, and Kawamura uses loaded particles which can be prepared from “cellulose” (hence, encompassing all types of cellulose) and starch (also a polysaccharide; “starch” encompassing all types of starches). Therefore claim 24 is included in this rejection (claim 24). 

It would have been obvious to combine the teachings of Harel and Kawamura by coating the particles with wax since Kawamura teaches a mask coat layer comprising a polymer may be applied to the drug coated beads (See page 4, lines 15-16). The art teaches said layer may comprise wax (same cited section). One would be motivated to do so because Kawamura discloses a drug which may be administered orally, and teaches the mask layer masks the unpleasant taste of the drug layer. One would coat Harel’s particle to mask the taste if it is administered. One would have had a reasonable expectation of success since Kawamura teaches particles comprising biological materials can be coated. One would have expected similar results since Harel and Kawamura are directed to particles loaded with bioactive materials which may be administered. Therefore claim 29 is included in this rejection (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/NATALIE M MOSS/                                                      Examiner, Art Unit 1653